DETAILED ACTION
This Final Office Action is in response to amendments filed 6/30/2022.
Claims 1, 4-7, 9, 12, 14, and 15 have been amended.
Claims 3 and 13 have been canceled.
Claims 16-19 are new claims.
Claims 1, 2, 4-12, and 14-19 are pending.
Response to Arguments
Objections to the Drawings
Due to the replacement drawings filed 6/30/2022, the objections to the drawings have been withdrawn.
Rejections under 35 U.S.C. 112
Due to the amendments filed 6/30/2022, the rejections of claims 3-5 under 35 U.S.C. 112(b)  have been withdrawn.
Rejections under 35 U.S.C. 102 and 103
On pages 9-10 of the Remarks filed 6/30/2022, the Applicant contends that it is not clear that Ranson first substantially eliminates backlash and then keeps the backlash eliminated until there is a demand for torque. The Applicant further contends that Ranson only discloses compensating for backlash when there is a request for torque.
The Examiner respectfully disagrees. Figure 3C of Ranson depicts the sequential order of steps in which driver demand goes to zero in step 335, the electric machine is rotated to remove the backlash in step 332A, and driver demand is delivered without a driveline shock (i.e. without backlash) in step 339. It is clear that backlash is removed before a demand for torque by the driver. While the rotation of the electric machine may be interpreted as “compensating” for backlash, the disclosure of Ranson indicates that the rotation of the electric machine removes the backlash in both Figure 3C and the specification.
On page 11 of the Remarks, the Applicant contends that the Office Action references the “hold phase” in operational block 338 of Ranson to refer to a step of first eliminating backlash prior to a demand for torque; however, the operation of 338 is a delay that may be used after there has been a torque request to allow for the backlash elimination to occur prior to applying torque from the combustion engine.
The Examiner agrees. This application of the “hold phase” in Ranson was applied in the rejection of claim 4 that recites “the keeping of the backlash substantially eliminated is further achieved by providing, by use of the at least one electrical machine, a holding torque (Thold) to the drivetrain.” As confirmed by the Applicant, the operation of 338 allows for the backlash elimination to occur and thus, teaches the limitations of claim 4.
On page 11 of the Remarks, the Applicant contends that Ranson does not teach maintaining or holding a shaft of the gearbox to keep backlash eliminated until a drive torque is requested. 
The Examiner respectfully disagrees. Ranson discloses an alternative embodiment in which a second electrical machine is incorporated with the “first electrical machine (i.e. “the at least one electrical machine”), where keeping of the backlash substantially eliminated is achieved by applying a braking torque (Tbrake) on a shaft of a gearbox included in the drivetrain, as described in at least claims 6 and 7 on page 17. For further discussion, see the rejection of claim 1 below. 
Additional allowable subject matter has been indicated below due to the amendments filed 6/30/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/6/2022 has been considered by the examiner.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 11, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ranson (GB 2448671 A), hereinafter Ranson, in view of an alternative embodiment described in Ranson, with respect to claims 6 and 7 on page 17.
Claim 1
Ranson discloses the claimed method for use in a vehicle (i.e. hybrid drive vehicle 10 in Figure 1) wherein the vehicle comprise:
one or more power sources including at least one electrical machine (see at least page 7, line 6-page 8, line 2, with respect to Figure 1, regarding combustion engine 12 and electrical machines 22, 23); and 
a drivetrain for transferring torque between the one or more power sources and at least one drive wheel of the vehicle (see at least page 7, line 6-page 8, line 11, with respect to Figure 1, regarding the components of the driveline that drive rear and front wheels 15, 18), 
wherein the method comprises:
controlling, when no positive drive torque (Tdrive) is transferred from the drivetrain to the at least one drive wheel (i.e. in over-run conditions), the at least one electrical machine to provide a backlash torque (Tbacklash) to the drivetrain, the backlash torque (Tbacklash) having a controlled value for turning the drivetrain if there is a backlash present in the drivetrain (see at least page 11, lines 10-15, with respect to Figure 3C, regarding that the electric machine 22 is caused to rotate to unwind the backlash in step 332A); and
keeping the backlash substantially eliminated at least until a request for a drive torque (Tdrive) accelerating the vehicle is detected (see at least page 11, lines 10-15, with respect to step 339 of Figure 3C, regarding that driver demand is delivered without driveline shock, in comparison to when driver demand goes to zero in step 335).
Ranson further discloses a modification in which a “further electrical machine” is incorporated with the “first electrical machine” (i.e. the at least one electrical machine), where keeping of the backlash substantially eliminated is achieved by applying a braking torque (Tbrake) on a shaft of a gearbox included in the drivetrain (see claims 6 and 7 on page 17, regarding the braking of the rear portion of the driveline with the further electrical machine in combination with the first electrical machine being caused to rotate the upper portion of the driveline for controlling backlash).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system depicted in Figure 1 that performs the method of Figure 3C of Ranson, so as to further include an additional electrical machine that applies a braking torque on a shaft of a gearbox included in the drivetrain for substantially eliminating the backlash, in light of the further embodiments described in Ranson, with the predictable result of allowing for the take up of backlash of the remaining driveline (page 12, lines 9-13 of Ranson).
Claim 4
Ranson further discloses that the keeping of the backlash substantially eliminated is further achieved by providing, by use of the at least one electrical machine, a holding torque (Thold) to the drivetrain (see at least Figure 3C, described on page 11, lines 10-15, regarding that a hold phase at step 338, or Figure 2B, described on page 10, lines 1-12, regarding that the torque generated by the electric machine is held). 
Claim 5
Ranson further discloses transferring, when the backlash is still substantially eliminated in the drivetrain, a drive torque (Tdrive) accelerating the vehicle from the drivetrain to the at least one drive wheel (see at least Figure 3C, described on page 11, lines 10-15, regarding that driver demand is delivered after the electric machine removes the backlash). 
Claim 11
Ranson further discloses that essentially no drive torque (Tdrive) is transferred from the drivetrain to the at least one drive wheel during a vehicle standstill (see at least abstract, regarding the vehicle is stationary while the motor torque is applied to control backlash).
Claim 12
Ranson discloses the claimed computer program product comprising computer program code stored on a non-transitory computer-readable medium, said computer program product used in a vehicle (see at least pages 2 and 3, regarding the programmed control unit), as discussed in the rejection of claim 1.
Claim 14
Ranson discloses the claimed system for use in a vehicle (see at least Figures 1, 2A, and 3A) as discussed in the rejection of claim 1.
Claim 15
Ranson discloses the claimed vehicle (i.e. hybrid drive motor vehicle 10 in Figure 1) that comprises the elements discussed in the rejection of claim 1.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ranson in view of Weis et al. (DE 102011121422 A1), hereinafter Weis.
Claim 2
Ranson may inherently disclose that the backlash torque (Tbacklash) (i.e. torque applied by the electric machine in step 332A of Figure 3C or torque applied by the electric machine in steps 223, 223A of Figure 2B) is higher than a frictional torque (Tfriction) of the drivetrain and is lower than a maximal torque (Tmax) being provided by the at least one electrical machine, given that the “backlash torque” is applied while the vehicle is stationary (see at least abstract; Figure 3C or Figure 2B, depending on the application of Ranson), so as to provide torque without moving the vehicle. However, if this feature is not clearly inherently taught by Ranson, Weis is applied in combination with Ranson to teach this known inherency.
Specifically, Weis discloses a similar system that controls an electric motor to account for backlash, also referred to as drivetrain slack, as would occur while the vehicle is at a standstill (see at least ¶0008-0009, 0002). Weis further discloses that “this torque pulse must be dimensioned in such a way that it is sufficiently long and strong to completely bridge the drive slack…the torque required to overcome the drive train slack will be significantly lower than the minimum torque required to move the drive wheels” in ¶0007, where the sufficient strength of the torque may be reasonably interpreted as higher than a frictional torque of the drivetrain, and the minimum torque required to move the drive wheels may be reasonably interpreted as lower than a maximal torque being provided by the at least one electrical machine, under the broadest reasonable interpretation of the claim language consistent with the specification.
Since the systems of Weis and Ranson are directed to the same purpose, i.e. controlling a motor to account for backlash/drivetrain slack, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the backlash torque of Ranson, so as to be higher than a frictional torque (Tfriction) of the drivetrain and is lower than a maximal torque (Tmax) being provided by the at least one electrical machine, in light of Weis, with the predictable result of providing a backlash torque that is sufficiently strong to completely bridge the drive slack without moving the drive wheels (¶0007 of Weis).
Allowable Subject Matter
Claims 16-19 are allowed.
With respect to claim 16, the closest prior art of record, Ranson, taken alone or in combination, does not teach that the claimed method for use in a vehicle wherein the vehicle comprises: 
one or more power sources including at least one electrical machine; and 
a drivetrain for transferring torque between the one or more power sources and at least one drive wheel of the vehicle, 
wherein the method comprises: 
controlling, when no positive drive torque (Tdrive) is transferred from the drivetrain to the at least one drive wheel, the at least one electrical machine to provide a backlash torque In re: Scania CV AB(Tbacklash) to the drivetrain, the backlash torque (Tbacklash) having a controlled value for turning the drivetrain if there is a backlash present in the drivetrain, wherein the controlling of the at least one electrical machine to provide a backlash torque (Tbacklash) to the drivetrain further comprises: 
determining a direction of an upcoming acceleration of the vehicle; and 
controlling the at least one electrical machine to provide a backlash torque (Tbacklash) to the drivetrain such that the backlash is substantially eliminated in the direction of the upcoming acceleration.
No reasonable combination of prior art can be made to teach this claimed feature in light of the overall claim. This allowable subject matter has been indicated in the Office Action mailed 4/1/2022.
With respect to claim 18, the closest prior art of record, Ranson, taken alone or in combination, does not teach that the claimed method for use in a vehicle wherein the vehicle comprises: 
one or more power sources including at least one electrical machine; and a drivetrain for transferring torque between the one or more power sources and at least one drive wheel of the vehicle, 
wherein the method comprises: 
controlling, when no positive drive torque (Tdrive) is transferred from the drivetrain to the at least one drive wheel, the at least one electrical machine to provide a backlash torque (Tbacklash) to the drivetrain, the backlash torque (Tbacklash) having a controlled value for turning the drivetrain if there is a backlash present in the drivetrain; and 
controlling at least one clutch included in the drivetrain to a slipping position (Cslip_clutch), in which slipping position (Cslip_clutch) the at least one clutch transfers a backlash clutch torque (Tbacklash_clutch) having a controlled value for substantially eliminating the backlash.
No reasonable combination of prior art can be made to teach this claimed feature in light of the overall claim. This allowable subject matter has been indicated in the Office Action mailed 4/1/2022.
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 6, the closest prior art of record, Ranson, taken alone or in combination, does not teach that the claimed controlling of the at least one electrical machine further comprises:
providing the backlash torque (Tbacklash) to the drivetrain.
detecting that the drivetrain is turning as a result of the provided backlash torque (Tbacklash);
detecting that the drivetrain stops turning;
determining, based on the detection of the stopped turning of the drivetrain, that the backlash has been substantially eliminated; and
controlling the provided backlash torque (Tbacklash) to decrease.
No reasonable combination of prior art can be made to teach this claimed feature in light of the overall claim.
With respect to claim 7, the closest prior art of record, Ranson, taken alone or in combination, does not teach that the claimed controlling of the at least one electrical machine to provide a backlash torque (Tbacklash) to the drivetrain further comprises: 
determining a direction of an upcoming acceleration of the vehicle; and 
controlling the at least one electrical machine to provide a backlash torque (Tbacklash) to the drivetrain such that the backlash is eliminated in the direction of the upcoming acceleration, in light of the overall claim.
No reasonable combination of prior art can be made to teach this claimed feature in light of the overall claim. This allowable subject matter has been indicated in the Office Action mailed 4/1/2022.
With respect to claim 9, the closest prior art of record, Ranson, taken alone or in combination, does not teach that the claimed controlling at least one clutch included in the drivetrain to a slipping position (Cslip_clutch), in which slipping position (Cslip_clutch) the at least one clutch transfers a backlash clutch torque (Tbacklash_clutch) having a controlled value for eliminating the backlash, in light of the overall claim.  
Specifically, the configuration of the vehicle system of Ranson depicted in Figure 1 provides clutch 34 as connecting the electric machine 22 to the primary drive unit 13. Engagement of this clutch would not reasonably transfer a backlash clutch torque for eliminating the backlash. While it is known to provide a clutch between an electric machine and the gearbox in a drivetrain, control of this clutch to transfer a separate and distinct backlash clutch torque when in a slipping position in addition to the backlash torque provided by the electric machine for eliminating backlash in Ranson would not be a reasonable modification to one of ordinary skill in the art. No reasonable combination of prior art can be made to teach this claimed feature in light of the overall claim. This allowable subject matter has been indicated in the Office Action mailed 4/1/2022.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661